— EXHIBIT 2 —
From:               Zina Bash
To:                 bterrell@terrellmarshall.com; amcentee@terrellmarshall.com; Kenneth Wexler; Justin Boley; Zoran Tasic;
                    dgustafson@gustafsongluek.com; dhedlund@gustafsongluek.com; Michelle Looby; Dan Nordin;
                    mstevens@gustafsongluek.com; bcebulash@tcllaw.com; klandau@tcllaw.com; erosin@tcllaw.com
Cc:                 Warren Postman; steve@hbsslaw.com; Steig Olson; Adam Wolfson
Subject:            Amazon
Date:               Monday, August 2, 2021 11:44:01 AM


Counsel,

We are counsel for Plaintiffs in De Coster et al. v. Amazon, Case No. 2:21-cv-00693, and believe that
your cases, Hogan v. Amazon, Case No. 2:21-cv-00996, and Seberson v. Amazon, 2:21-cv-01009, are
related to and should be consolidated with De Coster. We would like to file a stipulation to
consolidate or motion to consolidate—depending on your view of consolidation—early this week.
Would you let us know your position with respect to consolidation at your earliest opportunity? We
are available to discuss with you live.

Thank you.

Zina Bash  ​




Partner

Keller | Lenkner
111 Congress Avenue, Suite 500 | Austin, TX, 78701
512.620.8375 ​| Email ​| Bio | Website
